ORDER
JOSEPH R. D’ANDREA of SCRANTON, PENNSYLVANIA, who was admitted to the bar of this State in 1987, having pleaded guilty to a federal information filed in the United States District Court for the Middle District of Pennsylvania charging him with willfully subscribing to a false 1995 federal income tax return, in violation of 26 U.S.C.A. 7206(1), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), JOSEPH R. D’ANDREA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, *509effective immediately and until the further Order of this Court; and it is further
ORDERED that JOSEPH R. D’ANDREA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSEPH R. D’ANDREA comply with Rule 1:20-20 dealing with suspended attorneys.